The opinion of the court was delivered by
Rowell, J.
The deed in question was given on June 14, 1882, and it appears — among other things — that from about 1877 or 1878, the intestate had had spells of pain in her head— probably due to a gradual softening of the brain — when she •was partially, and sometimes wholly, incapacitated from apprehending or doing any business; and at her best she was not intellectually what she used to be, but was gradually failing and losing her intellectual power. The master does not find that she was having one of her ‘ ‘ bad spells ” the day the deed was executed, nor, if the burden was on the defendants to show it, that she was not having one; but he does find that she was then neither wholly incompetent, nor, unaided, fully competent, to understand and comprehend the nature of the transaction she was engaged in when she' gave the deed. He thinks — and *152it is treated that he finds — that under proper and impartial advice — which it does not appear she had — she could have understood it, and have had papers drawn that would have effectuated her intention, which was to convey the farm to Mrs. Flint, and take back an obligation for her support during life, secured on the farm; and this intention was formed because she remembered the past to the disadvantage- of her sons as compared with her daughter. The giving of the deed was her suggestion, and it does not appear that either Mrs. Flint or any one on her behalf ever said anything to her about it; but the master finds that she never would have conveyed the farm to Mrs. Flint and taken back a life lease of it if she had fully comprehended what she was doing.
This deed is not regarded as unreasonable, nor as lacking-consideration, nor as having been obtained by fraud or other unfairness.
It was reasonable and natural that the intestate should desire to secure her support with a daughter who had always been so kind and helpful to her, and of whom she thought so much; and had her support been secured as the intention was, it certainly would afford sufficient and adequate consideration to uphold the deed as between the parties; and equity would probably have compelled its security as intended.
The case then comes to this : Upon the finding of the master, is it to be held that the intestate was mentally incapable of making the deed in question ?
As to the measure of her capacity, the rule is that she must' have had enough to enable her to understand and comprehend in a reasonable manner the nature and effect of the business she was doing. Lozear v. Shields, 23 N. J. Eq. 509; Hill v. Day, 34 N. J. Eq. 150; Day v. Seely, 17 Vt. 542; Gore v. Gibson, 13 M. & W. 623; Story on Sales, ss. 10, 12; 1 Benj. on Sales, s. 32.
Her mental incapacity not being permanent and continuous, but only by “ spells,” and the act being reasonable and natural, the burden of proof was on the plaintiff to show incapacity at *153the time in question, which he has failed to do ; for the intestate understood her relation to her children, was mindful of their merits and demerits, knew of what her property consisted, suggested the giving of the deed, intended to convey her farm to Mrs. Flint and have her support secured upon it — but by a very natural mistake, especially among laymen, got only a “ life lease,” which is the current term of the common people to express what these parties intended — told what disposition she was going to make of all her other property, and looked at it that the life lease was all she was going to have for her support.
On these and the other findings it cannot be said that she did not understand and comprehend in a reasonable manner the nature and effect of what she was doing when she gave the deed, and so the deed must stand.
This view renders it unnecessary to consider whether the inquest of lunacy was competent evidence or not.
Decree reversed and cause remanded, with mandate that the bill be dismissed with costs.